Case 0:20-cv-60029-MGC Document 6 Entered on FLSD Docket 02/27/2020 Page 1 of 2




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                             CASE No. 0:20-cv-60029-MGC

 ADRIANA HILL,

        Plaintiff,

 vs.

 TLC DENTAL-HOLLYWOOD, LLC.

       Defendant.
 _________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff ADRIANA HILL, by and through undersigned counsel, pursuant to Rule

 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby file this Notice Voluntary Dismissal

 with Prejudice of the above styled action.

        DATED: February 27, 2020

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF


 .

                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60029-MGC Document 6 Entered on FLSD Docket 02/27/2020 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on February 27, 2020, the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

 of electronic filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
